Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The EPO Search Report dated 03 January 2022 cites EP 2 839 198 as an X reference for claims 1-6 and 15. The present claim 1 in the instant Application was patentable due to at least the incorporation of the subject matter of claims 5 and 6 into claim 1. Applying Freudendahl to the current version of claim 1 reveals that claim 1 is allowable over Freudendahl:
[AltContent: textbox (E1)]
    PNG
    media_image1.png
    451
    447
    media_image1.png
    Greyscale

Regarding claim 1, Freudendahl discloses:
A tube assembly for a gas turbine engine (interpreted as intended use; since the manner of use is not specified, it is reasonable to conclude that it could be used), comprising:
a rigid tube (2) having a first (E1) and a second end (end of elbow portion of 2 inside 1602) respectively connectable to a first port and a second port (hole in pipe 1, see Fig 1) on the gas turbine engine, the first port and the second port respectively having first and second installation vectors, the first and second installation vectors being different (due to the elbow portion of 2);
a tube adapter (socket 1601 of saddle clamp 3) having a proximal end portion adjustably (saddle clamp 3 can move axially or rotate relative to pipe 1 before the fasteners are tightened) connectable to the second port (hole in pipe 1); and
a coupling (plug 1602) adjustably mountable to a distal end portion of the tube adapter (“Thereby, the threadless pipe-coupling is configured to allow the plug to be freely rotatable with respect to the socket around a central axis along the axial direction. This allows an easily adjustable rotational positioning of the plug with respect to the socket at arbitrary angles of rotation around the central axis, i.e. the axis of rotational symmetry which is parallel to the axial direction and comprises the respective centres of the concentrically aligned circular cross-sections of the plug and socket.”), the coupling connectable to the second end of the rigid tube
wherein the second port (hole in pipe 1) has a central axis (CA in Fig 1) …and wherein the distal end portion of the tube adapter extends at an angle from the proximal end portion so as to define an elbow (see Fig 16, “The plug 1602 is furthermore connected to the horizontal building line 2 via a 90 degrees bend”).
Freudendahl does not disclose:
the tube adapter rotatable about the central axis of the second port, and wherein the proximal end portion of the tube adapter is adjustably axially insertable into the second port of the gas turbine engine, 
Specifically, the tube adapter is part of the saddle clamp 3, which is not at all rotatable about the central axis (CA in Fig 1) of the second port, i.e. the hole in pipe 1. The saddle clamp can rotate around the central axis of pipe 1, but not about axis CA, which is perpendicular to the central axis of pipe 1.
The end portion of the tube adapter/socket 1601 is not insertable into the second port, the hole in pipe 1. In the assembly, it is exterior to the hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745